                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                NO. 5:20-CV-218-FL


TALLEYWHACKER, INC., d/b/a Arizona         )
Pete’s Country Music Saloon; ASHEVILLE     )
GOLF & TRAVEL, INC., d/b/a The             )
Treasure Club; BLL ENTERPRISES, INC.,      )
d/b/a Leather & Lace South; B&S            )
ENTERPRISES, INC., d/b/a Tassels;          )
DBD#1, INC., d/b/a Leather and Lace        )
Gastonia; DDDD, INC., d/b/a Gold Club;     )
EDISON’S LOUNGE, LLC, d/b/a Edison’s       )
Lounge Gentlemen’s Club; GIST AND          )
HENDRIX, LLC, d/b/a Secrets Cabaret;       )
JACKSONVILLE GOLF AND TRAVEL,              )
LLC; d/b/a Platinum Gentlemen’s Club;      )
JMB GOLD & TRAVEL, INC., d/b/a The         )
Treasure Club Greensboro; LEATHER &        )
LACE, INC., d/b/a Leather & Lace           )
University; LONG VIEW GOLF &               )
TRAVEL, INC., d/b/a The Treasure Club;     )
MISTYLOU INVESTMENTS, LLC, d/b/a           )
Tobies Gentlemen’s Lounge; NATIONAL        )          ORDER
GOLF DISTRIBUTORS, LLC, d/b/a              )
Stiletto Gentlemen’s Club; RDU GOLF &      )
TRAVEL, LLC, d/b/a Pure Gold; RPS          )
HOLINGS, LLC, d/b/a Capital Cabaret/ 747   )
Chophouse; SOUTHERN PINES GOLF             )
DISTRIBUTORS, LLC, d/b/a Cheetah; TD       )
Operations, LLC, d/b/a Limelight; TMC      )
RESTAURANT OF CHARLOTTE, LLC,              )
d/b/a The Men’s Club of Charlotte; TOP     )
SHELF ENTERTAINMENT, LLC, d/b/a            )
Club Onyx; TRIAD GOLF & TRAVEL,            )
INC., d/b/a Centerfolds; TWDDD, INC,       )
d/b/a Scores; WILMINGTON GOLF              )
DISTRIBUTORS, LLD, d/b/a Cheetah; 3        )
MB HOSPITALITY, LLC, d/b/a                 )
Savannah’s Gentlemen’s Club; 200 W         )
WOODLAWN ROAD, INC., d/b/a                 )
Gentlemen’s Club; 511 COTANCHE ST.         )
ENTERTAINMENT, LLC, d/b/a Still Life,      )




        Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 1 of 29
                                                        )
                           Plaintiffs,                  )
                                                        )
          v.                                            )
                                                        )
    ROY A. COOPER, III, in his official                 )
    capacity as Governor of the State of North          )
    Carolina,                                           )
                                                        )
                           Defendant.                   )



          This matter is before the court on plaintiffs’ motion for preliminary injunction.1 (DE 13).

In accordance with an expedited briefing schedule, defendant responded in opposition and

plaintiffs replied. In this posture, the issues raised are ripe for ruling. For the following reasons,

plaintiffs’ motion is denied.

                                      STATEMENT OF THE CASE

          Plaintiffs commenced this action on May 26, 2020, to enjoin defendant from applying and

enforcing executive orders mandating a closure of their entertainment businesses following

declaration of a State of Emergency to address the Coronavirus Disease 2019 (“COVID-19”).

Plaintiffs also seek declaratory relief, attorneys’ fees, and costs.

          Plaintiffs assert claims under 42 U.S.C. § 1983 for violation of 1) the Equal Protection

Clause of the Fourteenth Amendment, 2) the Free Speech Clause of the First Amendment, and 3)

Due Process Clause of the Fifth and Fourteenth Amendments. Plaintiffs also assert claims under

the North Carolina constitution. In support of the complaint, plaintiffs rely upon declarations by

their owners and authorized representatives, affirming the veracity of the factual allegations in the




1
         Plaintiffs originally sought both preliminary injunction and temporary restraining order (“TRO”). The
court denied that part of the motion seeking TRO by separate order entered May 27, 2020.

                                                        2

               Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 2 of 29
complaint. (See DE 2 – DE 12). Executive orders purportedly at issue in the action, along with

guidance documents and plans issued by defendant, also have been made a part of the record.

       Plaintiffs filed the instant motion on May 26, 2020, with accompanying memorandum of

law and notice of summons to defendant, seeking emergency relief in the form of a TRO and

preliminary injunction -

       enjoining the Defendant Governor from applying and enforcing the provisions of
       Executive Order Nos. 117, 118, 120, 121, 135, 138, and 141, which imposed the
       forced closure of Plaintiffs’ businesses, and those provisions of Executive Order
       No. 141 that prevent Plaintiffs from being allowed to open and operate the same as
       restaurants, commercial wineries, breweries, and distilleries, or the many other
       “service” and other businesses allowed to open and operate under the Phase 2
       provisions of Executive Order No. 141.

(Pl’s Mot. (DE 13) at 3).

       On May 27, 2020, the court denied that part of the instant motion seeking a TRO, directed

defendant to file response to the motion by June 1, 2020, and allowed plaintiffs to file a reply by

June 3, 2020. Defendant timely responded in opposition to the instant motion with reliance upon

1) affidavit of Dr. Mandy Cohen (“Dr. Cohen”), Secretary of the North Carolina Department of

Health and Human Services (“NCDHHS”); 2) declaration of Tamika Henderson (“Henderson”),

Special Deputy Attorney General of the North Carolina Department of Justice; and 3) guidance

document issued by NCDHHS on June 1, 2020.

       Plaintiffs in reply filed June 3, 2020, place reliance upon 1) affidavit of Doug Adkins

(“Adkins”), owner and operator of plaintiffs National Golf Distributors, LLC, RDU Travel & Golf,

LLC, Triad Golf & Travel, Inc., and Wilmington Golf Distributors, LLC, with exhibits thereto; 2)

affidavit of Joey Bien (“Bien”), owner and operator of plaintiffs Asheville Golf & Travel, Inc.,

JMB Golf & Travel, Inc., and Long View Golf & Travel, Inc., with exhibits thereto; 3) affidavit

of David Baucom (“Baucom”), owner and operator of plaintiffs BLL Enterprises, Inc., B & S

Enterprises, Inc., DBD#1, Inc., DBLL, Inc., DDDD, Inc., Leather and Lace, Inc., TWDDD, Inc.,
                                                3

          Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 3 of 29
and 200 W. Woodlawn Road, Inc., and exhibits thereto; 4) affidavit of Douglas L. Jenkins,

(“Jenkins”), a licensed engineer and designer of ventilation systems, with exhibit thereto; and 5)

affidavit of Dr. Arin Piramzadian (“Dr. Piramzadian”), chief medical officer of Star Med Urgent

Family Practice Care, with exhibit thereto.2

                                         STATEMENT OF FACTS

A.       Defendant’s Executive Orders and Guidance

         Plaintiffs allege the contents of executive orders and documents issued by defendant, which

documents speak for themselves. By way of summary, some of the key terms of the executive

orders and documents pertinent to plaintiffs’ claims are as follows:

         1.       Executive Order 116

         On March 10, 2020, defendant declared a State of Emergency “based on the public health

emergency posed by COVID-19.” (Exec. Order No. 116; see, e.g., Compl., Ex. H. (DE 1-9) at 2

(referencing declaration of State of Emergency)).

         2.       Executive Order 117

         On March 14, 2020, defendant ordered a prohibition on “mass gatherings,” defined as “any

event or convening that brings together more than one hundred (100) persons in a single room or

single space at the same time,” excluding “normal operations at airports, bus and train stations,

medical facilities, libraries, shopping malls and centers, or other spaces where more than one

hundred (100) persons are gathered.” (Compl., Ex. A (DE 1-2) at 3). The prohibition on mass

gatherings did “not include office environments, restaurants, factories, grocery stores or other retail




2
          Where neither party requests a hearing, and where the pertinent facts of record are adequately presented in
the materials before this court, the court dispenses with a hearing because such hearing would not aid in the decisional
process.


                                                           4

              Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 4 of 29
establishments.” (Id.). Executive Order 117 provides that violations of the prohibition are

punishable as a Class 2 misdemeanor.

        Executive Order 117 also closed schools through March 30, 2020, and urged “social

distancing (approximately six feet away from other people) whenever possible.” (Id. at 4).

        3.      Executive Order 118

        On March 17, 2020, defendant ordered a limitation on the “sale of food and beverages, to

carry-out, drive-through, and delivery only.” (Compl., Ex. B (DE 1-2) at 4). Where Executive

Order 117, had specifically excluded “restaurants” and “other retail establishments” from its

definition of mass gatherings, Executive Order 118 revised the language to remove “restaurants”

and “other retail establishments.” (Id.). It also stated “[b]ars are directed to close.” (Id.).

        4.      Executive Order 120

        On March 23, 2020, defendant ordered amendment to the definition of mass gatherings to

a 50 person threshold. (Compl., Ex. C (DE 1-4) at 4). In addition, Executive Order 120 provided

that “entertainment facilities without a retail or dining component are ordered to close at 5:00 pm

on Wednesday March 25, 2020, though any retail or dining component may operate within that

establishment solely for that purpose,” within the requirements of Executive Order No. 118. (Id.).

Such “entertainment facilities” were enumerated to include:

       Bingo Parlors. . . .

       Bowling Alleys

       Indoor Exercise Facilities (e.g., gyms . . . indoor trampoline . . . facilities)

       Health Clubs

       Indoor/ Outdoor Pools

       Live Performance Venues


                                                    5

             Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 5 of 29
        Movie Theaters

        Skating Rinks

        Spas

        Gaming and business establishments which allow gaming activities

(Id. at 4).

         In addition, Executive Order 120 provided that “because the ability to practice the social

distancing necessary to reasonably protect against COVID-19 is significantly reduced in certain

establishments where individuals are in close proximity for extended periods of time, or service

personnel are in direct contact with clients, personal care and grooming businesses, including but

not limited to the following are ordered to close:”

        Barber Shops

        Beauty Salons

        Hair Salons

        Nail Salons. . .

        Massage Parlors

        Tattoo Parlors

(Id.).

         5.      Executive Order 121

         On March 27, 2020, defendant entered a 30 day “stay at home” order, effective March 30,

2020, with numerous exceptions, including nine broadly-defined “Essential Activities” and 30

broad categories of “Essential Businesses and Operations,” including “Restaurants for

consumption off-premises.” (Compl., Ex. D (DE 1-5) at 4-8). Businesses that were not “Essential

Businesses and Operations” were “required to cease all activities within the State except Minimum


                                                 6

              Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 6 of 29
Basic Operations,” defined as including the “minimum necessary activities to maintain the value

of the business’s inventory, preserve the condition of the business’s physical plant and equipment,

ensure security, process payroll and employee benefits, or related functions.” (Id. at 10).

       In addition, Executive Order 121 reduced the definition of “mass gathering” to more than

10 persons in a single room or single space. (Id.). It provided: “A mass gathering does not include

normal operations at airports, bus and train stations, medical facilities, libraries, shopping malls

and centers. It also does not include any . . . Essential Business or Operation.” (Id.). In addition,

it stated: “in an effort to promote human dignity and limit suffering, funerals are permitted to

include no more than fifty (50) persons.” (Id.).

       6.      Executive Order 135

       On April 23, 2020, defendant extended the stay at home order and limitations on mass

gatherings to May 8, 2020, limited mass gatherings, required social distancing, and restricted

visitation at long term care facilities. (Compl., Ex. E (DE 1-6) at 2).

       7.      Three-Phase Opening Plan

       That same date, defendant produced a slide presentation describing a three-phase plan to

lift COVID-19-related restrictions. Contained within the slide describing “Phase 2”, it stated that

Phase 2 would “[a]llow limited opening of restaurants, bars and other businesses that can follow

strict safety protocols (reduced capacity).” (Compl., Ex. F (DE 1-7) at 17; see Compl. ¶ 54).

       8.      Executive Order 138 – Phase 1 Opening

       On May 5, 2020, defendant ordered commencement of Phase 1, easing restrictions on

travel, business operations, and mass gatherings. Executive Order 138 allowed retail businesses

to open, if not exempted, with certain requirements, including:

       1.      Limit customer occupancy to not more than 50% of stated fire capacity. . .
       or [12] customers for every [1000] square feet. . . .

                                                   7

            Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 7 of 29
         2.       Limit customer occupancy so that customers can stay six . . . feet apart, even
         if this requires reducing occupancy beneath the 50% limit stated above. . . .

         ....

         4.       Mark six . . . feet of spacing in lines at point of sale . . . .

(Compl. Ex. G (corrected) (DE 16) at 6). Executive Order 138 continued to restrict restaurants to

only “off-premises” consumption. (Id. at 8). It allowed “Child care facilities” and “Day camps

and programs for children and teens” to be open with guidelines. (Id. at 9). It ordered schools to

remain closed for the remainder of the instructional year. (Id.). It ordered the following business

to remain “closed”: “Personal Care and Grooming Businesses” and “Entertainment Facilities

Without a Retail or Dining Component” (as enumerated already in Executive Order 120). (Id. at

10). Executive Order 138 also provided a prohibition on “Mass Gatherings,” with exceptions and

qualifications. (Id. at 11).3 Executive Order 138 specified it was effective through 5:00 pm on

May 22, 2020. (Id. at 14).

         9.       Executive Order 141

         On May 20, 2020, defendant ordered commencement of Phase 2, effective May 22, 2020,

further easing restrictions on travel, business operations, and mass gatherings. Executive Order

141 provides different restrictions for different types of businesses:




3
          On May 16, 2020, The Honorable United States District Judge James C. Dever, III, enjoined defendant or
his agents “from taking any enforcement action against plaintiffs or any other worshipers pursuant to the assembly
for religious worship provisions in [Executive Order] 138. As set forth in section 6(D) of [Executive Order] 138, any
person or group of people gathering to worship ‘should observe the Recommendations to Promote Social Distancing
and Reduce Transmissions to the extent practicable.’” Berean Baptist Church v. Cooper, No. 4:20-CV-81-D, ___
F.Supp.3d ___, 2020 WL 2514313, at *11 (E.D.N.C. 2020).

                                                         8

              Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 8 of 29
(Compl. Ex. H (DE 1-9) at 8).

        Section 6 restrictions, including for “Retail Businesses” “Restaurants” and “Personal Care,

Grooming, and Tattoo Businesses,” are based primarily upon limiting “the number of customers

in the store to fifty percent (50%) of stated fire capacity . . . [or] no more than twelve (12) customers

for every one thousand square feet” of space. (Id. at 8, 9, 10). Indoor and outdoor pool facilities

have similar restrictions, and child care facilities and camps may be open within guidelines

specified. (Id. at 11).

        Section 7 prohibits mass gatherings for events falling outside of Section 6 categories,

defined as “an event or convening that brings together more than ten (10) people indoors or more

than twenty-five (25) people outdoors at the same time in a single confined indoor or outdoor

space. . . .” (Id. at 12).

        Section 8 orders “Entertainment and Fitness Facilities” to remain closed as follows:




                                                   9

           Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 9 of 29
(Id. at 13-14).

        Executive Order 141 also includes a categorical exemption: “Worship, religious, and

spiritual gatherings, funeral ceremonies, wedding ceremonies, and other activities constituting the

exercise of First Amendment rights are exempt from all the requirements of this Executive Order

and of Executive Order Nos. 121 and 138, notwithstanding any other provision of this Executive

Order or of Executive Order Nos. 121 and 138.” (Id. at 7-8).

        Executive Order 141 “shall remain in effect through 5:00 pm on June 26, 2020 unless

repealed, replaced, or rescinded by another applicable Executive Order.” (Id. at 16).

        10.       Guidance for Restaurants

        On May 22, 2020, defendant provided guidance to “help restaurants reduce the spread of

COVID-19 in their communities” including recommendations for employees and customers to

wear a cloth or disposable face covering. (Compl., Ex. I (DE 1-10) at 2-3). That same date,


                                                10

          Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 10 of 29
defendant provided further guidance on businesses selling alcoholic beverages, in reference to

Section 6 and Section 8 of Executive Order 141:

               Section 8(A) of Executive Order No. 141 orders that entertainment and
       fitness facilities, including but not limited to Bars, must remain closed. “Bars” is
       defined in Section 1 of the Executive Order as follows:

              [E]stablishments that are not eating establishments or restaurants as
              defined in N.C. Gen. Stat. §§ 18B-1000(2) and 18B-1000(6) ... and
              that are principally engaged in the business of selling alcoholic
              beverages for onsite consumption.

               Some restaurants call themselves “breweries” or “bars;” some breweries
       call themselves “restaurants” or “bars;” and some bars call themselves “restaurants”
       or “breweries.” As a result, we have received questions about how to interpret
       whether an establishment is within the Executive Order’s definition of “bar” and
       must remain closed.

              An establishment shall not be considered to be “principally engaged in the
       business of selling alcoholic beverages for onsite consumption” — and it may be
       open under Executive Order No. 141 — if it meets the following test:

              • It produces alcoholic beverages for commercial sale off-premises
              and is, therefore, permitted by the ABC Commission under N.C.
              Gen. Stat. §§ 18B-1101 to 18B-1105.

              The import of this Guidance is that eating establishments and
              restaurants as defined in N.C. Gen. Stat. §§ 18B-1000(2) & (6) and
              breweries, wineries, and distilleries permitted under N.C. Gen. Stat.
              § 18B-1100 et. seq. are allowed to open under Section 8(A) of
              Executive Order 141.

       NOTE: If any customers consume food and/or beverages on-premises at the
       commercial winery, brewery, or distillery, the Emergency Maximum Occupancy
       requirements, Core Screening, Signage, and Sanitation requirements, and other
       regulations for restaurants under Section 6(C)(2) of Executive Order No. 141 apply.
       Therefore, any customers consuming food or beverages on-premises must be in
       seated groups that are spaced at least six feet apart, and customers or guests will be
       limited to 50% fire capacity.

(Compl., Ex. J (DE 1-11) at 2).

       11.    Guidance for “Mixed-Use” Facilities




                                                11

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 11 of 29
         On June 1, 2020, defendant provided guidance in response to questions “about the rules

that apply at a mixed-use facility – for example, a facility that provides both restaurant and

entertainment in the same space.” (Def. Resp., Ex. 3 (DE 25-3) at 1). Specifically, defendant

clarified:

                  The Executive Order allows the operation of restaurants if the Executive
         Order’s emergency safety measures are followed. § 6(C). The Executive Order
         also provides, as an exception to the general rule that entertainment and fitness
         facilities are closed, the following:

                “Any retail or dining component within the … entertainment and
                fitness facilities may operate solely for retail or dining, but those
                components must comply with the restrictions set out in Section 6 of
                this Executive Order.”

         § 8(A)(1). The exception above is consistent with previous executive orders. See
         E.O. No. 120 § 1(B), E.O. No. 121 § 2(C)(19), and E.O. No. 138 § 5(B).

                 Nothing in Executive Order No. 141 prohibits establishments from
         providing entertainment for patrons within a mixed-use facility. For example, at a
         restaurant or within the dining component of a restaurant or fitness facility,
         televisions may show sporting events. However, an entire entertainment or fitness
         facility does not amount to a “restaurant,” as that term is used in the Executive
         Order, simply because food is served in a portion of the establishment. For
         example, a museum cafe does not make the entire museum a restaurant. Put
         differently, just because an entertainment or fitness facility has a restaurant on
         premises, that does not give the entire establishment license to operate. Because
         Section 8(A)(1) states that entertainment and fitness facilities “may operate solely
         for retail or dining,” the portions of the facilities that are not used for those purposes
         must remain closed.

(Id.).

B.       Dr. Cohen

         On March 10, 2020, defendant designated Dr. Cohen as the leader of North Carolina’s

COVID-19 emergency response effort. (Dr. Cohen Affidavit (DE 25-1) ¶ 7). In this role, Dr.

Cohen leads a large team of individuals, including members of the Division of Public Health, the

North Carolina State Laboratory, the Division of Health Services Regulation, and the Office of



                                                    12

             Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 12 of 29
Emergency Medical Support, as they monitor and analyze the spread of COVID-19 throughout

North Carolina and on the national level. (Id. ¶¶ 8-9). According to Dr. Cohen, current research

indicates that COVID-19 spreads between people, who are less than six feet apart, through

respiratory droplets that are disseminated when an infected person breathes, coughs, sneezes, spits,

talks, or sings. (Id. ¶ 12). COVID-19 also spreads through contact with surfaces contaminated by

respiratory droplets. (Id. ¶ 13). In addition, although certain people infected with COVID-19 do

not experience symptoms, they are capable of spreading the virus to others. (Id. ¶ 14).

       According to the Centers for Disease Control, as of May 31, 2020, approximately

1,737,950 people in the United States had contracted COVID-19, resulting in 103,700 deaths. (Id.

¶ 18). Because COVID-19 spreads swiftly through communities, and because a significant portion

of COIVD-19 patients require hospitalization, intensive care, and ventilation treatment, COVID-

19 outbreaks can overwhelm healthcare systems. (Id. ¶ 16). Currently, there is no cure for

COVID-19 or vaccination to prevent its spread. (Id. ¶ 17).

       Since outdoor environments are more conducive to social distancing, and since air

circulates more freely outside, indoor activities carry a greater transmission risk. (Id. ¶ 21). In

addition, stationary activities are more likely to promote the spread of COVID-19 than activities

involving movement. (Id. ¶ 22). As a result, indoor entertainment venues such as bars, nightclubs,

and exotic dance clubs, where people congregate indoors and participate in stationary activities,

present a greater transmission risk. (Id. ¶ 29). The prevalent consumption of alcohol at such

establishments also contributes to the elevated risk. (Id. ¶ 31). Finally, behaviors such as singing,

yelling, and dancing, that commonly occur in these establishments, increase the transmission risk.

(Id. ¶ 32).




                                                 13

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 13 of 29
        Dr. Cohen and other North Carolina leaders took the above factors into account when

deciding which businesses would be allowed to reopen during Phase Two of defendant’s COVID-

19 response. (Id. ¶ 28). Proceeding with caution, these leaders employed a “dimmer switch”

approach, easing the restrictions on a few, but not all, high risk activities. (Id.).

C.      Plaintiffs’ Businesses

        In their verified complaint, plaintiffs allege minimal facts concerning the nature of their

business operations. Plaintiffs state that their “primary business use is to provide entertainment to

their patrons or members in the form of dance performances (both ‘adult oriented’ and [‘]non-adult

oriented’), and the presentation of live and recorded music presented by singers, bands, and/or disc

jockey’s (‘DJ’s’), in conjunction with providing alcohol for responsible consumption, as well as

providing food and other accessory uses.” (Compl. ¶ 2). They assert that they operate with

locations in Guilford, Mecklenburg, Onslow, Duplin, Wake, Gaston, and Pitt counties in this state.

        In affidavits filed with their reply in support of the instant motion, plaintiffs elaborate more

on their business models and current operations. For example, several plaintiffs sell food,

including steaks, seafood, and pasta, at their establishments. (Adkins Affidavit (DE 26) ¶ 10; Bien

Affidavit (DE 27) ¶ 10; Baucom Affidavit (DE 28) ¶ 10). They also serve alcoholic and non-

alcoholic beverages. (Baucom Affidavit (DE 28) ¶ 10). Moreover, the amount of time that patrons

spend inside of plaintiffs’ businesses vary. (Adkins Affidavit (DE 26) ¶ 13). While some patrons

spend less than 30 minutes at plaintiffs’ businesses, others stay from 30 minutes to two hours, and

some stay longer than two hours. (Id.). Prior to the onset of COVID-19, many patrons did not

interact with the other customers while inside of plaintiffs’ businesses. (Adkins Affidavit (DE 26)

¶ 13; Bien Affidavit (DE 27) ¶ 13; Baucom Affidavit (DE 28) ¶ 13). At certain clubs owned and

operated by plaintiffs, no one dances except the entertainers, who are now required to wear masks.



                                                  14

          Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 14 of 29
(Adkins Affidavit (DE 26) ¶ 14; Bien Affidavit (DE 27) ¶ 11). In addition, although plaintiffs aver

in their complaint that they feature “live and recorded music presented by singers, bands, and/or

disc jockey’s” in their establishments, (Compl. ¶ 2), several plaintiffs subsequently attested that

no one sings in their clubs. (See e.g., Adkins Affidavit (DE 26) ¶ 14; Bien Affidavit (DE 27) ¶

11).

       Plaintiffs aver that “[i]n the wake of the challenged Executive Orders, Plaintiffs have been

forced to shut down and discontinue the operation of their businesses, resulting not only in

financial losses, but the complete and permanent loss of the subject businesses, as well as a loss of

the goodwill and other non-monetary benefits derived from operating their subject businesses.”

(Compl. ¶ 82). Plaintiffs also assert that they “are and will continued to be threatened with criminal

and civil penalties, as well as suffer a denial of due process and their civil rights on the basis of

the enforcement of the challenged Executive Orders, the perceived violation of which could result

in their arrest, forced closure of their businesses, and/or loss of State entitlements if they exercise

their protected liberties similar to restaurants, commercial wineries, breweries, and distilleries, or

the many other ‘service’ and other businesses allowed to open and operate under the Phase 2

provisions of Executive Order No. 141.” (Id. ¶ 85).

       However, according to affidavits subsequently filed, several of plaintiffs’ businesses

reopened following the issuance of Executive Order No. 141. (Adkins Affidavit (DE 26) ¶ 14;

Bien Affidavit (DE 27) ¶ 11). Although law enforcement tried to “shut down” one of plaintiffs’

clubs, the owner of the club subsequently convinced law enforcement and city attorneys that the

club would follow social distancing guidelines and was allowed to reopen under the terms of

Executive Order No. 141. (Adkins Affidavit (DE 26) ¶ 12).               However, plaintiffs are still

concerned that they could face criminal charges for reopening. (Id.).



                                                  15

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 15 of 29
       Plaintiffs have reviewed the “Best Practice Guidelines” promulgated by the Association of

Club Executives (“ACE”), and they implemented these guidelines in their clubs that have

reopened. (Adkins Affidavit (DE 26) ¶¶ 5-6; Bien Affidavit (DE 27) ¶¶ 5-6; Baucom Affidavit

(DE 28) ¶¶ 5-6). In addition, plaintiffs have published their own COVID-19 protocol, which

incorporate defendant’s guidance for restaurants and ACE’s “Best Practice Guidelines.” (Adkins

Affidavit, Ex. B (DE 26-2); Bien Affidavit, Ex. B (DE 27-2); Baucom Affidavit, Ex. B (DE 28-2).

Finally, plaintiffs employ security personnel at some of their businesses to ensure patrons abide

by the establishments’ rules, including their COVID-19 protocol. (Adkins Affidavit (DE 26) ¶ 9).

D.     Dr. Piramzadian

       In support of the instant motion, plaintiffs proffer affidavit of Dr. Piramzadian, the chief

medical officer of StarMed Urgent and Family Practice in Charlotte, North Carolina. (Dr.

Piramzadian Affidavit (DE 30) ¶ 2). In Dr. Piramzadian’s role as chief medical officer, he created

a testing program for COVID-19, through which he has tested over 3,000 patients. (Id. ¶ 5). Based

on this experience, Dr. Piramzadian believes that COVID-19 spreads through person to person

contact when people are less than six feet apart. (Id. ¶ 6). However, Dr. Piramzadian does not

believe that COVID-19 spreads through surface contact, or that COVID-19 spreads at a higher rate

through activities involving increased respiratory effort, such as singing and dancing. (Id.). In

addition, Dr. Piramzadian concludes that there is no greater risk of spreading COVID-19 at bars

and adult clubs than there is at restaurants, as long as the establishments follow the same COVID-

19 guidelines. (Id. ¶ 10).




                                               16

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 16 of 29
                                        COURT’S DISCUSSION

A.       Standard of Review

        A plaintiff seeking a TRO and preliminary injunction “must establish that [it] is likely to

succeed on the merits, that [it] is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in [its] favor, and that an injunction is in the public interest.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “[I]njunctive relief . . . may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. at 22. In addition,

“[m]andatory preliminary injunctive relief in any circumstance is disfavored, and warranted only

in the most extraordinary circumstances.” Taylor v. Freeman, 34 F.3d 266, 270 n. 2 (4th Cir.1994);

see Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir. 1980).

B.      Analysis

        1.       Likelihood of Success on the Merits

                 a.     Equal Protection Claim

        Plaintiffs claim that Executive Order No. 141 violates their right to equal protection by

requiring plaintiffs’ businesses to remain closed while allowing certain restaurants, breweries,

wineries, and distilleries to reopen.

        The Fourteenth Amendment prevents any state from “deny[ing] to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend XIV. “In evaluating an equal

protection challenge to a rule, courts must first determine the standard of review to apply. If the

rule neither infringes a fundamental right nor disadvantages a suspect class, courts apply rational

basis review.” Nat’l Ass’n for the Advancement of Multijurisdiction Practice v. Lynch, 826 F.3d

191, 196 (4th Cir. 2016) (citing FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993)).




                                                    17

             Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 17 of 29
          Plaintiffs, as commercial business owners, do not belong to a suspect or quasi-suspect

class. C.f. Loving v. Virginia, 388 U.S. 1, 11 (1967) (race is a suspect class); Oyama v. California,

332 U.S.S 633, 646 (1948) (national origin is a suspect class); Graham v. Richardson, 403 U.S.

365, 376 (1971) (alienage is a suspect class); Craig v. Boren, 429 U.S. 190, 197 (1976) (gender is

a quasi-suspect class); Clark v. Jeter, 486 U.S. 456, 461 (1988) (illegitimacy is a quasi-suspect

class).

          Moreover, the regulation of business operations does not “impinge on fundamental rights.”

Levin v. Commerce Energy, Inc., 560 U.S. 413, 426 & n.5 (2010); see, e.g., N. Dakota State Bd.

of Pharmacy v. Snyder’s Drug Stores, Inc., 414 U.S. 156, 167 (1973) (“[W]e emphatically refuse

to go back to the time when courts used the Due Process Clause ‘to strike down state laws,

regulatory of business and industrial conditions, because they may be unwise, improvident, or out

of harmony with a particular school of thought.”); Nat’l Ass’n for the Advancement of

Multijurisdiction Practice, 826 F.3d at 196; cf. Troxel v. Granville, 530 U.S. 57, 66 (2000)

(recognizing a “fundamental right of parents to make decisions concerning the care, custody, and

control of their children”); Massachusetts Bd. of Ret. v. Murgia, 427 U.S. 307, 312 n.3 (1976)

(fundamental rights include those of a “uniquely private nature,” the “right to vote,” the “right of

interstate travel,” rights “guaranteed by the First Amendment,” and the “right to procreate”).

          Accordingly, rational basis review applies to plaintiffs’ equal protection claim. Under this

standard, the law “is presumed to be valid and will be sustained if the classification drawn by the

statute is rationally related to a legitimate state interest.” Smith Setzer & Sons, Inc. v. S.C.

Procurement Review Panel, 20 F.3d 1311, 1320 (4th Cir. 1994) (citing City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985)).           Furthermore, “those attacking the

rationality of the [law] have the burden to negative every conceivable basis which might support



                                                  18

           Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 18 of 29
it.” Lynch, 826 F.3d at 196 (citing Beach Commc’ns, 508 U.S. at 314–15). “In other words, where

there are plausible reasons for the rule, [the court’s] inquiry is at an end.” Id. (quoting Beach

Commc’ns, 508 U.S. at 313–14).

        Here, defendant implemented Executive Order No. 141 to prevent the spread of COVID-

19 and to protect the health and safety of individuals living in North Carolina. This state interest

is legitimate. See S. Bay United Pentecostal Church v Newsom, ___ S.Ct. ___, 2020 WL 2813056,

at *1 (2020) (Roberts, C.J., concurring) (“Our Constitution principally entrusts ‘[t]he safety and

the health of the people’ to the politically accountable officials of the States ‘to guard and

protect.’”) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905)); In re Abbott, 954 F.3d

772, 795 (5th Cir. 2020) (“[The governor’s] interest in protecting public health during such a time

is at its zenith.”).

        Indeed, over a century ago, during the midst of the smallpox epidemic, the Supreme Court

“recognized the authority of a state to enact quarantine laws and health laws of every description.”

Jacobson, 197 U.S. at 38. In Jacobson, the Supreme Court rejected the claim that Massachusetts’s

compulsory vaccination law violated the Fourteenth Amendment, holding that judicial review of

laws “purporting to have been enacted to protect the public health, the public morals, or the public

safety,” is available only where the law “has no real or substantial relation to those objects, or

is, beyond all question, a plain, palpable invasion of rights secured by the fundamental law.” Id.

at 31 (emphasis added). Executive Order No. 141 passes this deferential test, where it imposes

temporary restrictions on businesses to prevent the spread of COVID-19, a virus with no known

cure that has claimed over 103,700 lives nationwide. (Dr. Cohen Affidavit (DE 25-1) ¶¶ 17-18).

        Having found the state’s interest to be legitimate, the court turns to the classification at

issue. Executive Order No. 141 requires entertainment and fitness facilities to remain closed, but



                                                19

           Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 19 of 29
allows restaurants, breweries, wineries, and distilleries to reopen, along with personal care,

grooming, and tattoo businesses. (See Compl., Ex. H (DE 1-9); Compl., Ex. J (DE 1-11)).

Defendant drew this classification upon the advice of Dr. Cohen, and her team of medical advisors,

who concluded that entertainment and fitness facilities “bring together large groups of people in

an indoor setting where they will be largely stationary or sitting for long periods of time.” (Dr.

Cohen Affidavit (DE 25-1) ¶ 11). As a result, “the risk of spreading COVID-19 is higher” at these

facilities.     (Id.). Moreover, at such venues, “patrons’ compliance with personal protection

measures is likely to decrease” because “alcohol consumption [is] expected and part of the

entertainment environment.” (Id. ¶ 31). Finally, where behavior at such venues often includes

yelling over loud music, singing, and dancing, and where COVID-19 is transmitted through

respiratory droplets, these venues exacerbate the risk of COVID-19 transmission. (Id. ¶¶ 12, 32).

In light of these plausible reasons, the classification drawn by Executive Order No. 141 is

rationally related to the state’s legitimate interest.

        Plaintiffs argue the classification lacks a rational basis because restaurants also bring large

groups of people together in an indoor environment for prolonged periods of time; yet, restaurants

are allowed to reopen. Likewise, plaintiffs argue that they can implement the same protocol that

restaurants employ to limit the spread of COVID-19. Finally, plaintiffs proffer an affidavit from

a licensed engineer, who attests that nightclubs have the same ventilation systems as restaurants,

due to their building code requirements and the number of air changes per hour. (See Jenkins

Affidavit (DE 28) ¶ 6).

              While plaintiffs effectively point out similarities between their businesses and those

allowed to reopen, “a State does not violate the Equal Protection Clause merely because the

classifications made by its laws are imperfect.” Giarratano v. Johnson, 521 F.3d 298, 303 (4th Cir.



                                                   20

              Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 20 of 29
2008).    Indeed, “[i]f the classification has some ‘reasonable basis,’ it does not offend the

Constitution simply because the classification ‘is not made with mathematical nicety or because

in practice it results in some inequality.’” Id. (quoting Dandridge v. Williams, 397 U.S. 471, 485

(1970). As Dr. Cohen attested, defendant employed a “dimmer switch” approach to the reopening

of businesses, gradually easing restrictions on high-risk activities, instead of allowing all

businesses to reopen at once, in order to monitor the spread of COVID-19. (Dr. Cohen Affidavit

(DE 25-1) ¶ 28). This measured approach is reasonable and rational, where uncertainties about

COVID-19 still loom. See Williamson v. Lee Optical of Oklahoma Inc., 348 U.S. 483, 489 (1955)

(“[R]eform may take one step at a time . . . The legislature may select one phase of one field and

apply a remedy there, neglecting the others. The prohibition of the Equal Protection Clause goes

no further than the invidious discrimination.”).

         Moreover, plaintiffs do not factor into account that there are other reasons, as stated in

Executive Order No. 141, for allowing restaurants to open with restrictions, based upon their

importance to the community as a whole, while not with the same urgency allowing adult

entertainment establishments, or components of businesses that provide adult entertainment, to

open. For instance, Executive Order No. 141 asserts that “food service and food availability

remain an important component of North Carolina’s response to the COVID-19 pandemic, such

that food service providers, including restaurants and other dine-in facilities are encouraged to

open to the extent practicable to safely provide food and nutrition to people in North Carolina.”

(DE 1-9 at 4). “[T]he closure of on-premises dining in restaurants has significantly curtailed

demand for food sold by restaurants and, therefore, disproportionately harmed workers, farms, and

businesses involved in the sale of food through the restaurant supply chain and led to the waste of

food.” (Id.). Accordingly, “reopening restaurants for on-premises dining in a safe, strategic



                                                   21

          Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 21 of 29
manner should ameliorate the adverse economic effects on workers, farms, and businesses

involved in the sale of food through the restaurant supply chain, prevent the waste of food, and

reduce stress on the supply chain for grocery stores, thereby lowering grocery prices for

consumers.” (Id.).

        At bottom, plaintiffs fail to account for defendant’s need to consider a myriad of factors,

sometimes in tension with each other, in balancing multiple public needs across the spectrum of

the state economy and social fabric. “The precise question of when restrictions on particular social

activities should be lifted during the pandemic is a dynamic and fact-intensive matter subject to

reasonable disagreement,” not suitable for judicial second guessing. See S. Bay United Pentecostal

Church, 2020 WL 2813056, at *1 (Roberts, C.J., concurring). “That is especially true where, as

here, a party seeks emergency relief in an interlocutory posture, while local officials are actively

shaping their response to changing facts on the ground.” Id. at *2.

        To further dispute the classification’s rationality, plaintiffs proffer affidavit of Dr.

Piramzadian to rebut Dr. Cohen’s conclusions. Dr. Piramzadian does not believe that COVID-19

spreads through surface contact, or that it spreads at a higher rate through activities such as singing,

dancing, and exercising. (Dr. Piramzadian Affidavit (DE 30) ¶ 6). However, the court declines

plaintiffs’ invitation to weigh medical and scientific evidence in usurpation of the executive’s role.

See S. Bay United Pentecostal Church, 2020 WL 2813056, at *1 (Roberts, C.J., concurring)

(“When [state] officials undertake to act in areas fraught with medical and scientific uncertainties,

their latitude must be especially broad. Where those broad limits are not exceeded, they should not

be subject to second-guessing by an unelected federal judiciary, which lacks the background,

competence, and expertise to assess public health and is not accountable to the people.”) (internal

quotations and citations omitted). While plaintiffs assert numerous grounds for questioning the



                                                  22

          Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 22 of 29
timing and manner of defendant’s tiered and phased openings, including on the basis of

information arising after the issuance of Executive Order No. 141, such grounds are better

presented in the first instance to defendant for consideration where defendant is empowered to

make decisions based upon rapidly changing circumstances on a daily basis to protect the public

health and welfare. (See DE 1-9 at 4-5) (citing N.C. Gen. Stat. §§ 166A-19.10 – 19.30).

       Finally, plaintiffs challenge the classification’s rationality by seeking to distinguish cases

relied upon by defendant in his response brief. According to plaintiffs, those cases support

plaintiffs’ position because the courts determined that “Plaintiffs in those cases deserved equal

treatment, not special treatment.” (Pl. Reply (DE 31) at 9). However, plaintiffs mischaracterize

the holdings of these cases, where the courts instead upheld restrictions imposed as result of

executive orders limiting activity due to COVID-19 or similar emergencies, with great deference

to the assessment of governors’ executive orders. E.g., S. Bay United Pentecostal Church, 2020

WL 2813056, at *1-2 (Roberts, C.J., concurring); In re Rutledge, 956 F.3d 1018, 1027 (8th Cir.

2020); Antietam Battlefield KOA v. Hogan, No. CV CCB-20-1130, 2020 WL 2556496, at *5 (D.

Md. May 20, 2020). Plaintiffs have pointed to no case in which courts have second-guessed a

governor’s temporary phased plan of opening of categories of commercial businesses in any state.

        Moreover, courts in the wake of the current pandemic have upheld executive orders

mandating differential treatment within a single industry, or between different types of business

establishments open to the public. See e.g., In re Abbott, 954 F.3d 772, 778 (5th Cir. 2020)

(upholding executive order that required health care professionals to postpone non-essential

surgeries and procedures in order to preserve critical medial resources for treatment of COVID-19

patients); Altman v. Cty. of Santa Clara, No. 20-CV-02180-JST, 2020 WL 2850291, at *2 (N.D.

Cal. June 2, 2020) (upholding orders that “exempted 21 categories of ‘essential businesses,’ such



                                                23

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 23 of 29
as grocery stores, health care operations, and banks,” while “Firearm and ammunition retailers and

shooting ranges were not exempted”); Best Supplement Guide, LLC v. Newsom, No. 220-CV-

00965-JAMCKD, 2020 WL 2615022, at *6 (E.D. Cal. May 22, 2020) (upholding executive order

that required gyms to remain closed but allowed other businesses to reopen); Bayley’s

Campground Inc. v. Mills, No. 2:20-CV-00176-LEW, 2020 WL 2791797, at *3 (D. Me. May 29,

2020) (upholding executive order despite plaintiffs’ claim that it “discriminates-arbitrarily []- in

favor of business in rural counties”).

       In sum, where the classification drawn by Executive Order No. 141 withstands rational

basis review, plaintiffs are unlikely to succeed on the merits of their equal protection claim.

               b.      Plaintiffs’ Remaining Claims

       Although plaintiffs devote the majority of their briefing to their equal protection claim,

they also assert claims under the Due Process Clause of the Fourteenth Amendment, the Takings

Clause of the Fifth Amendment, the Free Speech Clause of the First Amendment, and claims under

the North Carolina Constitution.

       Plaintiffs’ claims under the North Carolina Constitution fail, where the Eleventh

Amendment prohibits federal courts from granting injunctive relief against “state officials on the

basis of state law.” Pennhurst State Sch. & Hosp. v. Halderman, 465, U.S. 89, 117 (1984).

Likewise, plaintiffs are unlikely to prevail on their claim under the Takings Clause. See Knick v.

Twp. of Scott, Pennsylvania, 139 S. Ct. 2162, 2176 (2019) (“As long as an adequate provision for

obtaining just compensation exists, there is no basis to enjoin the government’s action effecting a

taking.”).

       Plaintiffs are also unlikely to succeed on their substantive and procedural due process

claims, where plaintiffs fail to identify a constitutionally cognizable life, liberty, or property



                                                 24

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 24 of 29
interest. See Sansotta v. Town of Nags Head, 724 F.3d 533, 540 (4th Cir. 2013) (“To succeed on

a procedural due process claim, a plaintiff must . . . demonstrate that he had a constitutionally

cognizable life, liberty, or property interest . . .”); Siena Corp. v. Mayor & City Council of

Rockville Maryland, 873 F.3d 456, 461 (4th Cir. 2017) (“To succeed on [the substantive due

process claim], Siena must establish (1) that it possessed a cognizable property interest, rooted in

state law[.]”). Although plaintiffs claim to have a fundamental property interest “in conducting

lawful business activities[,]” (Compl. ¶ 125), the assertion of a “general right to do business” has

not been recognized as a constitutionally protected right. See Coll. Sav. Bank v. Florida Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 675 (1999) (“The assets of a business (including

its good will) unquestionably are property, and any state taking of those assets is unquestionably

a “deprivation” under the Fourteenth Amendment. But business in the sense of the activity of doing

business, or the activity of making a profit is not property in the ordinary sense.”); see also In re

Premier Auto. Serv., Inc., 492 F.3d 274, 283 (4th Cir. 2007) (“The recognition of such a broad

‘right to do business’ would be akin to that recognized in Lochner v. New York, 198 U.S. 45

(1905), and its progeny, which the Supreme Court has long since refused to recognize.”).

       Finally, plaintiffs are unlikely to prevail on their First Amendment claim. Plaintiffs argue

Executive Order No. 141 impinges on their First Amendment rights because they cannot present

“adult oriented and non-adult oriented” dance performances while their businesses are temporarily

closed. (Compl ¶ 110). As an initial matter, such dance is entitled to some, albeit limited,

protection under the First Amendment. See City of Erie v. Pap’s A.M., 529 U.S. 277, 289 (2000)

(“[N]ude dancing . . . is expressive conduct, although . . . it falls only within the outer ambit of

the First Amendment’s protection.” ).




                                                 25

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 25 of 29
        Turning to the law at issue, Executive Order No. 141 seeks to prevent the spread of

COVID-19, a purpose unrelated to speech; therefore, it is content neutral. See Ward v. Rock

Against Racism, 491 U.S. 781, 791 (1989) (“A regulation that serves purposes unrelated to the

content of expression is deemed neutral, even if it has an incidental effect on some speakers or

messages but not others.”). Accordingly, the court applies intermediate scrutiny. See Am.

Entertainers, L.L.C. v. City of Rocky Mount, N. Carolina, 888 F.3d 707, 715 (4th Cir. 2018).

        “Under intermediate scrutiny, [the court] will uphold a regulation that has the potential to

burden speech if it furthers an important or substantial governmental interest; if the governmental

interest is unrelated to the suppression of free expression; and if the incidental restriction on alleged

First Amendment freedoms is no greater than is essential to the furtherance of that interest. Id. To

conduct this inquiry, “[f]irst, [the court] must determine whether the regulation materially

advances an important or substantial interest by redressing past harms or preventing future

ones.” Id. at 716. “[I]f the regulation materially advances some important or substantial interest,

[the court] then ask[s] whether the regulation is narrowly tailored to serve that interest.” Id.

        As discussed previously, defendant’s interest in preventing the spread of COVID-19 and

protecting the health and safety of the public is a substantial government interest. Moreover, by

requiring the temporary closure of businesses that present a higher risk of spreading COVID-19,

(see e.g., Dr. Cohen Affidavit (DE 25-1) ¶ 29), Executive No. 141 materially advances this interest.

        Next, the court considers whether Executive Order No. 141 is narrowly tailored. “The

narrow-tailoring requirement is met so long as the regulation promotes a substantial government

interest that would be achieved less effectively absent the regulation.” Id. at 717. Importantly, as

“long as the means chosen are not substantially broader than necessary to achieve the government’s

interest, the regulation will not be invalid simply because a court concludes that the government’s



                                                   26

          Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 26 of 29
interest could be adequately served by some less-speech-restrictive alternative.” Id. (citing Ward,

491 U.S. at 799). Here, the court finds that Executive Order No. 141 is narrowly tailored. The

substantial government interest in preventing the spread of COVID-19 would be achieved less

effectively if the entertainment and fitness facilities were allowed to reopen, since such facilities

present a higher risk of COVID-19 transmission. (See e.g., Dr. Cohen Affidavit (DE 25-1) ¶ 29).

Thus, Executive Order No. 141 is sufficiently narrowly tailored to survive intermediate scrutiny.

          In sum, plaintiffs fail to establish they are likely to succeed on the merits of any of their

claims.

          2.       Irreparable Harm

          Plaintiffs also fail to establish that they are likely to suffer irreparable harm in the absence

of preliminary relief.        To satisfy this factor, plaintiffs “must make a clear showing

of irreparable harm . . . and the required irreparable harm must be neither remote nor speculative,

but actual and imminent.” Scotts Co. v. United Indus. Corp., 315 F.3d 264, 283 (4th Cir. 2002).

          First, plaintiffs argue the deprivation of their constitutional rights constitutes irreparable

harm. However, merely asserting a constitutional claim is insufficient to trigger a finding of

irreparable harm. Indeed, the Fourth Circuit has held that within the context of constitutional

violations, “a plaintiff’s claimed irreparable harm is ‘inseparably linked’ to the likelihood of

success on the merits . . .” WV Ass’n of Club Owners & Fraternal Servs., Inc. v. Musgrave, 553

F.3d 292, 298 (4th Cir. 2009). As indicated above, plaintiffs are unlikely to succeed on the merits

of their constitutional claims; therefore, their alleged constitutional injuries do not constitute

irreparable harm.

          Next, plaintiffs contend they will suffer irreparable harm in the form of lost income.

However, the Fourth Circuit has refused to find economic harm irreparable. See Hughes Network



                                                    27

               Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 27 of 29
Sys., Inc. v InterDigital Commc’ns Corp., 17 F.3d 691, 694 (4th Cir. 1994). Moreover, several

plaintiffs have reopened their businesses, (see e.g., Adkins Affidavit (DE 26) ¶ 12; Bien Affidavit

(DE 27) ¶ 12), diminishing the likelihood of financial loss. Likewise, plaintiffs may continue to

gain revenue from the restaurant component of their businesses. (See Adkins Affidavit (DE 26) ¶

10). Accordingly, this argument fails.

       In a similar vein, plaintiffs assert in their complaint that they will suffer “the complete and

permanent loss of the subject businesses, as well as a loss of the goodwill and other non-monetary

benefits derived from operating their subject businesses.” (Compl. ¶ 82). Such injuries, if actual

and imminent, can constitute irreparable harm. See Hughes Network Sys., 17 F.3d at 694; Fed.

Leasing, Inc. v. Underwriters at Lloyd's, 650 F.2d 495, 500 (4th Cir. 1981). However, plaintiffs

put forth no evidence to substantiate this bare assertion, or explain why such loss is imminent.

Moreover, the reopening of plaintiffs’ businesses undercuts this argument.

       Finally, plaintiffs argue the threat of civil and criminal penalties constitutes irreparable

harm. However, this harm is speculative and remote, rather than actual and imminent, where

several of plaintiffs’ business have reopened without imposition of any civil or criminal penalties.

(See e.g., Adkins Affidavit (DE 26) ¶ 12; Bien Affidavit (DE 27) ¶ 12).

       In sum, plaintiffs fail to establish irreparable harm in absence of preliminary relief.

       3.       Balance of the Equities and the Public Interest

       The final factors, the balance of the equities and the public interest, “merge” when the

government is the party opposing the preliminary injunction. Roe v. Dep’t of Def., 947 F.3d 207,

230 (4th Cir. 2020) (citing Nken v. Holder, 556 U.S. 418, 435 (2009)). Here, these factors weigh

against entry of the preliminary injunction sought. Indeed, where defendant has taken intricate

steps to craft reopening policies to balance the public health and economic issues associated with



                                                 28

            Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 28 of 29
the COVID-19 pandemic, while recognizing the continued severe risks associated with reopening,

and where neither the court nor plaintiffs are better positioned to second-guess those

determinations, the public interest does not weigh in favor of injunctive relief.

       In sum, where plaintiffs are not likely to succeed on the merits of their claims, where

plaintiffs have not made a clear showing of irreparable harm, and where the balance of the equities

and public interest weigh against entry of preliminary injunction, plaintiffs’ motion for a

preliminary injunction is denied.

                                         CONCLUSION

       Based on the foregoing, plaintiffs’ motion for preliminary injunction (DE 13) is DENIED.

The court’s initial scheduling order will follow.

       SO ORDERED, this the 8th day of June, 2020.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                 29

         Case 5:20-cv-00218-FL Document 32 Filed 06/08/20 Page 29 of 29
